DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, species IA (claims 1-8) in the reply filed on 2/1/21 is acknowledged.   The traversal is on the ground(s) that no serious burden on the examiner exists in examining claims of both groups and species of inventions. This is not found persuasive because Applicant has not provided any showing or evidence to support such a conclusion.  Clearly, consideration of additional claims drawn to one or more distinct groups of inventions in diverse categories of subject matter (method versus device) as indicated in the OA dated 12/01/20) mandates different fields of search with the associated concomitant hundreds to thousands of patent and time consuming evaluation of those patents which gives rise to a sizeable burden on the examiner.   Furthermore, examination of multiple independent inventions in one application would present a serious burden to the Office in as much as the searches are not coextensive and the art is quite prolific.  Therefore, the requirement is still deemed proper and is therefore made FINAL.   Apparatus claims 9-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/1/21.
An Office action on the merits of claims 1-8 and 11-21 as follows:

Drawings
New formal drawings in compliance with 37 CFR 1.121(d) are required in this application Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as 

Claim Objections
Claims 1-4, 6-8, 11-21 are objected to because of the following informalities:  
“at their” (claim 1, lines 9-10) should be updated to:--“at a”—
“provide them” (claim 2, line 7) should be changed to:--“the wires”--  .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to exactly being referring as ”their” (claim 1, lines 9-10); and “them” (claim 2, line 7) . Please be specific.
“are compressed” (claim 3, line 3; claims 11-13, line 2) not a positive method step, the use of:  -- “compressing the wires during  the step of compressing by “--.

“are inserted ” (claims 17-19, line 2) not a positive method step, the use of:  -- “obliquely inserting  the wires during  the pressing“--.
“are moved radially”(claims 20-21, lines 2) not positive method step, the use of :--“radially moving the gripping elements inwards or outwards to press the wires into the grooves during the pressing”--

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 12, 14, 16, 20  as best understood is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tanaka (JPs 5619363).
Tanaka discloses the claimed method for inserting a plurality of wires into a plurality of grooves of a component of an electric motor, the component having a longitudinal axis, the method comprising the following:
compressing the wires 16 such that during compression, the wires 16 are pressed onto a number of guide plates 11/14 which are radially movable (see Figs. 5-6 where wires 16 radical winding and pressed onto the guide plates 11/14 by flyer 15), 
after the compressing, providing the wires 16 radially offset to the component 5 so that the wires extend at least partially along the longitudinal axis, (see Figs. 5-7 depict the wires extending in the longitudinal of the guide plates 11/14).

radially moving the gripping elements 12 and thereby pressing the wires into the grooves 4 of component 5 (see Figs. 9-13).
Limitations of claims 2, 4, 8, 12, 14 16, 20 are also rejected as same rationale as the base claim 1.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17,19 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JPs 5619363).
Regarding the configurations such as that where “the wires are inserted obliquely to the axis into the grooves”.    It would have been an obvious matter of design choice to choose any desired inserted techniques including the above, and the since applicant has not disclosed such features or configures are critical, patentably distinguishing features and it appears that the invention would perform equally well with the indirect insertion techniques as discloses by the Tanaka see Figs. 9-12.  The motivation for the combination can be obtained by the applied Art above (see lines 10-12 of the abstract).
	Limitations of claims 17, 19 are also met for same rationale as above.

Conclusion
s 3, 13, 15, 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt